MEMORANDUM**
Michael Craig Dickman pled guilty to six bank robberies. He appeals the district court’s denial of his postconviction motion under Federal Rule of Civil Procedure 41(g) (then Rule 41(e)) to return a metal box containing $31,699 in cash. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The government overcame the presumption that Dickman was entitled to the return of property no longer needed as evidence by demonstrating that the cash in the box was interspersed with bait bills from four of the robberies, and was therefore money stolen from the banks. See United States v. Fitzen, 80 F.3d 387, 388 (9th Cir.1996) (government may overcome presumption of return by demonstrating “cognizable claim” of ownership other than defendant’s). The government also presented evidence that Dickman had directed his sister to remove the box from his residence immediately after his arrest. Dick-man argues only that he kept legitimate income in cash at his residence, but does not explain the presence of the bait bills in the metal box.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.